NUMBER 13-14-00492-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


               IN RE PENSION ADVISORY GROUP, INC. AND
                           PAUL D. HINSON


                       On Petition for Writ of Mandamus.


                                        ORDER

     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam

      Relators, Pension Advisory Group, Inc. and Paul D. Hinson, filed a petition for writ

of mandamus in the above cause on September 2, 2014.                Through this original

proceeding, relators seek to: (1) compel the trial court to withdraw its order overruling

relators’ objections to and affirming an omnibus order issued by the special master, and

(2) grant a de novo hearing and determination on the issues addressed by that order.

      The Court requests that the real parties in interest, Fidelity Security Life Insurance

Company and David Smith, or any others whose interest would be directly affected by the
relief sought, file a response to the petition for writ of mandamus on or before the

expiration of seven days from the date of this order. See id. R. 52.2, 52.4, 52.8.

      IT IS SO ORDERED.

                                                       PER CURIAM

Delivered and filed the
4th day of September, 2014.




                                                2